DETAILED ACTION

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. US 9461395 (“Kataoka”).  Regarding claim 1, Kataoka discloses a lever-type connector comprising:
a mating housing 20 having a cam boss (cam follower, col. 3, line 39);
a housing 10 that is fitted into and removed from the mating housing; 
and a lever 30 that is rotatably supported by the housing via a support shaft 17, has a cam groove 32 engaging with the cam boss, and is rotated from a temporary locking position (figure 1) to cause the cam groove to engage with the cam boss, thus moving the mating housing toward the housing and fitting the mating housing and the housing to each other, wherein
the lever includes a temporary locking arm portion 35 (see annotated figure 1 below, the temporary locking arm portion labeled TLAP)  that has a temporary locking portion 36 and is elastically deformable,
the housing includes a temporarily locked portion 19 that is temporarily locked to and unlocked from the temporary locking portion of the temporary locking arm portion,
the mating housing includes a release rib portion 22 that releases a temporary locking state of the temporary locking portion of the temporary locking arm portion and the temporarily locked portion of the housing, and

wherein, of the lever, the temporary locking arm portion (at least the attached end of the temporary locking arm portion) is arranged more radially inwards towards the support shaft than is the boss receiving portion (see annotated figure 1 below). 

    PNG
    media_image1.png
    1851
    1432
    media_image1.png
    Greyscale


Response to Arguments

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is allowable.  The prior art does not disclose the connector as claimed, including (regarding claim 2) a projecting temporary set beak portion is formed on a lower surface of the release rib portion, the housing includes a temporary set arm portion that prevents the mating housing from being removed from the housing, the mating housing and the housing being in a temporary set state when a temporary locking state of the temporary locking portion of the temporary locking arm portion of the lever and the temporarily locked portion of the housing is released, or (regarding claim 3) a projecting temporary set beak portion is formed on a lower surface of the release rib portion,
the housing includes a temporary set arm portion that prevents the mating housing from being removed from the housing, the mating housing and the housing being in a temporary set state when a temporary locking state of the temporary locking portion of the temporary locking arm portion of the lever and the temporarily locked portion of the housing is released or (regarding claim 4) a projecting temporary set beak portion is formed on a lower surface of the release rib portion, the housing includes a temporary set arm portion that prevents the mating housing from being removed from the housing, the mating housing and the housing being in a temporary set state when a temporary locking state of the temporary 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833